Citation Nr: 1604747	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:    Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the case in October 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the disability picture is without evidence of occupational and social impairment with reduced reliability and productivity.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

	Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in January 2013 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for PTSD.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in October 2011 and September 2015 and a hearing before the undersigned in May 2015.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details as to why the Veteran believed he was entitled to a higher rating for PTSD.  The service representative also acknowledged that the purpose of the hearing is to present evidence that the Veteran's PTSD symptoms are more severe than the assigned rating.  At that time, both he and his wife were specifically provided the opportunity to describe what PTSD symptoms they noticed and the level of severity.  The VLJ identified the issues and asked the Veteran to provide details of who he has seen for PTSD treatment and whether the severity of symptoms has changed over time.  He also asked the Veteran if he had any other PTSD symptoms that impacted his life.  The service representative also brought out evidence that symptoms possibly related to another mental health disorder, depression, also have existed since service and argued the overall impairment of the Veteran's mental health disabilities should be considered for rating purposes.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating for PTSD.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.  The Veteran's PTSD has been rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411, as 10 percent disabling

The criteria for a 30 percent rating, the next higher rating, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).)  The Board parenthetically notes that the regulation governing the establishment of service connection for PTSD was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM V).  This modification does not apply to claims (including the Veteran's claim) certified to the Board before August 4, 2014.  See 79 Federal Register 45093, 45094 (August 4, 2014).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

FACTS

The treatment records indicate the Veteran first reported mental health symptoms in October 2010 when he was diagnosed with depression secondary to pain and a provisional diagnosis of PTSD.  PTSD was diagnosed in November 2010.  At that time, the Veteran initially reported symptoms of nightmares.  He had flashbacks in the past but now had frequent thoughts instead.  He avoided crowds and isolated himself.  He had difficulty forming attachment to others, feels disconnected even from his own family and estrangement from civilians.  He avoided any reminders of his stressors.  The Veteran had a foreshortened sense of the future with survivor's guilt.  He had hyperarousal and startled easily.  The Veteran slept for three hours.  He was easily irritated.  The Veteran reported difficulty concentrating as his mind wandered a lot.  The Veteran retired due to knee issues.  He had suicidal ideation at times but no thought or plan.  He had a logical and coherent thought process and no evidence of a formal thought disorder.  He was alert and oriented and had good judgment and insight.  His affect was mildly restricted.  

The Veteran received a VA examination in October 2011.  The examiner concluded the Veteran had PTSD, adjustment disorder with depressed mood.  The Veteran's depressed mood has been present and resulted from his retirement four years earlier due to physical limitations of knee problems.  The Veteran retired from his business after he broke his foot and also had knee problems.  The Veteran started group therapy for his PTSD symptoms a month earlier and has also been prescribed medication.  The Veteran denied any alcohol or drug issues.

The Veteran reported he had a daughter from his first marriage but has no contact with her.  The Veteran remarried in 1990 and he felt that he could not have asked for a better marriage.  He and his wife enjoy doing yard work, going out to dinner, and watching television.  The Veteran described himself as a workaholic and when he retired four years ago it played with his mind.  He stated he feels worthless, useless, sad, and emotional as a result of retirement.  

The Veteran stated he achieves little pleasure out of life, endorsed feelings of detachment and stated he tries not to get close to others.  He did not report a restricted range of affect explaining that he can experience sadness and loving feelings.  .  He noted a decreased appetite and fatigue.  The Veteran endorsed intrusive thoughts noting that they pop up.  He stated he thinks about Vietnam at least once a week.  He claimed flashbacks but described fear and a flashing light, which the VA examiner noted does not meet the criteria for a flashback.  He stated the smell of diesel reminds him of Vietnam and he will experience anger and fear (i.e., psychological distress) at exposure to triggers.  He also became tearful during the exam when describing events from Vietnam.  He was unable to describe any physiological reactivity at exposure to triggers.  The Veteran used work to avoid thinking about Vietnam.  While the Veteran avoids people but this does not seem directly related to his trauma.  For example he avoids certain family members with whom he does not get along.  He plans to socialize with other veterans in his local Vietnam chapter  The Veteran did not report an inability to recall aspects of his trauma.  The Veteran reported diminished interest in activities but this appears to be related primarily to physical disabilities (e. g., significant knee problems) and retirement.  

The Veteran stated he does not see a whole lot in his future but explained this is due to adjustment to retirement and knee problems.  He achieves about three to four hours of sleep per night without the help of sleep medications.  He reported he gets out of bed about three to four times per night usually to use the bathroom.  The Veteran experiences nightmares when he gets depressed but the frequency of his nightmares fades in and out and he could not be more specific.  He has nightmares about both service and events outside of service such as having a broken nose and three skull fractures.  He has a short fuse and gets annoyed with his physical limitations.  He can get keyed up and tense and this can happen anywhere.  He reported concentration problems when thoughts will flood his mind and he cannot process anything.   He noted he tries to be on guard and alert for danger and keeps his house locked.  He also noted he is aware of people walking down his street.  His wife stated he does not like to sit with his back to other people.  The examiner concluded these actions represent mild levels of hypervigilance.  He did not report an exaggerated startle response. 

The Veteran was alert and oriented to person, place, and time.  His speech was clear and coherent and he spoke at a regular rate, rhythm, and volume.  Eye contact was appropriate.  His thought processes were linear, logical, and goal directed without psychotic content.  The affect was full and he became tearful during the exam.  The Veteran denied any self-harmful suicidal or homicidal thoughts plans or intentions.  His memory was intact.  Insight was adequate and judgment appeared sound.

The examiner noted the Veteran had PTSD symptoms that included recurrent involuntary intrusive thoughts and images but did not have distressing dreams.  The Veteran had avoidance behavior.  The Veteran had markedly diminished interest/participation in significant activities and feelings of detachment or estrangement from others.  The Veteran also had irritable behavior and angry outbursts, sleep difficulties, and difficulty concentrating.  He had intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Additional symptoms included depressed mood, anxiety, and mild memory loss.

The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication 

The GAF was 60.  As a GAF score reflects the Veteran's overall level of psychological functioning, the examiner stated it could not be subdivided to reflect the influence of PTSD versus the adjustment disorder.  Some symptoms (e. g., intrusive thoughts emotional, reactivity at exposure to triggers) may be more likely attributed to PTSD compared to other symptoms (e. g., sad mood) that could be attributed to depression  However due to the overlap of many symptoms (e. g., lack of pleasure in activities, sleep problems) it was impossible to tease apart which specific symptoms are best accounted for by which diagnosis because they are co-occurring.  Nevertheless, the majority (seventy five percent) of his psychiatric symptoms appeared to be attributable to his depression that has resulted from his retirement.  PTSD accounted for the remaining twenty five percent, although the severity of PTSD symptoms increased after retirement.   

In a statement received in October 2011, the Veteran stated he had a short fuse and temper.  He was also restless and did not want to be around people.  

A treatment note in October 2011 noted the Veteran had mild insomnia and mild depression.  

In July 2012, the Veteran's depression medication did not appear to be working and he presently had intermittent suicidal ideation.  

In a statement received in September 2013 the Veteran reported sleeping only three to four hours each night with night sweats.  He suffers anxiety attacks three to four weekly and he uses medication for his symptoms.  

In January 2014, the Veteran underwent an initial evaluation for PTSD treatment at VAMC.  He reported a depressed mood most days.  Although he had vague suicidal ideation in the past, the Veteran did not currently have suicidal ideation. His additional symptoms included low energy, greatly reduced interest, and impaired sleep.  The Veteran also said he had concentration/memory problems because his mind wanders.  He reported significant irritability without any recorded details.  He feels anxious sometimes but did not have any panic or agoraphobic symptoms.  

As for PTSD symptoms, the Veteran reported intrusive thoughts two to three times a week but nightmares occurred rarely.  He engaged in avoidance behaviors.  He had negative alterations in cognitions and mood due to survivor's guilt and negative beliefs and expectations.  In addition, the Veteran experienced persistent negative trauma-related emotions, markedly diminished interest in activities, feeling alienated from others (e.g., detachment or estrangement)), and alterations in arousal and reactivity (irritable, hypervigilance, problems in concentration, sleep disturbance).

The Veteran reported that retirement was a stressor that exacerbated his PTSD symptoms.  He use to enjoy hunting but could not engage in it because of physical limitations.  Upon examination, the Veteran was alert and oriented.  Eye contact was good and speech volume and rate were within normal limits.  No disturbance of thought or perception was noted.  Mood was euthymic, with consistent affect.  Spontaneous speech production was normal.  No psychomotor agitation or retardation was evident.   The psychologist diagnosed PTSD with affective changes (depression).  

In another January 2014 assessment, the Veteran had a suggestion of a cognitive impairment but he reported a significant head injury in the past with loss of consciousness and irritability.  He stated that the depressive symptoms made it somewhat difficult to do his work, take care of things at home, or get along with others.  His description of his PTSD symptoms mostly bothered him at a moderate or a little bit level.  He thought his loss of interest, feelings life is shortened, sleep troubles, irritability, nervousness, and startle reaction bothered him quite a bit.  Testing indicated moderate symptoms of anxiety.  He also reported daily or near daily pain, 8/10.

By February 2014, the Veteran reported that while he had ongoing depression and anxiety, the medications seemed to ease the symptoms and he slept fairly well,  Other than a depressed and anxious mood, the mental health examination did not reveal any abnormalities.  He was logical, linear, and goal directed and his abstract thinking was intact.  His memory was intact to conversation and concentration was intact.  Judgment and insight were also intact.  There was no suicidal or homicidal ideation.  

In March 2014, the Veteran reported significant depression with some days where he is really down and others, the depression is not so bad.  He does not have any specific suicidal ideation but the thought does cross his mind without any specific plan or intent.  The Veteran had poor sleep with some nightmares.  He had triggers from reminders of service in Vietnam such as diesel fuel.  The Veteran struggled with social avoidance/isolation because he does not like crowds.  The Veteran was a member of the Vietnam Veterans of America but did not go to meetings much.  He has no hobbies to speak of.  He reads some and watches a little bit of TV.

The next month, April 2014, the Veteran was sleeping better on his medication.  He did not have any suicidal ideation or homicidal ideation.  During the office visit, he was pleasant and cooperative.  The mental health examination did not reveal any abnormalities.  He was logical, linear, and goal directed and his abstract thinking was intact.  His memory was intact to conversation and concentration was intact.  Judgment and insight were also intact.  There were no suicidal or homicidal ideations.  

In May 2014, the Veteran acknowledged that his depression goes up and down with some periods where he is really depressed.  If he can focus on something, it helps.  Depression is aggravated, however, by what he can no longer do.  He can read for a little bit but then his mind wanders.  He described himself as real fidgety and nervous.  

In June 2014, the Veteran was pretty depressed but one friend died and another was killed in a motor vehicle accident.  He reported he like car magazines but did not go to car shows because he does not like crowds.  He tries to walk around the block a couple times each week but knee pain is quite limiting.  He will call his wife at work if he gets panicky.  The Veteran reported depressed mood, some crying spells, occasional suicidal ideation, and poor sleep.  He described feeling restless, nervous, jumpy, and vigilant.  

In July 2014, the Veteran reported depressed mood with suicidal ideation and feelings of hopelessness and helplessness but it was noted that the Veteran focused on what he could no longer do and he wanted to go out and do stuff. 

In August 2014, the Veteran reported he was not sleeping well and stayed awake because he was keyed up and his mind just wants to run all the time.  He still had nightmares.  Other than a mood the Veteran described as okay, the mental health examination did not reveal any abnormalities.  He was logical, linear, and goal directed and his abstract thinking was intact.  His memory was intact to conversation and concentration was intact.  Judgment and insight were also intact.  There were no suicidal or homicidal ideations.  The GAF was 55.  

The Veteran testified in May 2015 that he is depressed and does not do a lot.  He has trouble sleeping and has flashbacks and nightmares although the frequency of the nightmares vary from one to two a week to greater,  He sometimes has panic attacks one to two times a week but at other times, he can go longer without a panic attack.  He has trouble with both names and directions but over the last ten years it has gotten worse.  He has virtually nothing to do with his family and cannot stand to be with them.  The flashbacks can be set off by things that remind him of Vietnam such as diesel fuel smells, helicopters, or loud noises.  The Veteran also testified has a problem dealing with people because he has a short fuse and is nervous although he sees himself as being honest and forth with.

The Veteran's wife testified she has to be real cautious having the Veteran around crowds.  She notices it really bothers him and they will leave to protect him.  He wakes at night due to his dreams or panic attacks.

In June 2015, the Veteran reported that medication was helping with depression and nightmares but when he got stressed they came back really bad.  He also talked about an estranged adult daughter, who will have nothing to do with him even though he always paid child support.  He had no other complaints other than he was not sleeping well due to worry.  The GAF was 55

In July 2015, the Veteran reported the medications worked some towards alleviating his symptoms and he felt better overall.  Medication also helped reduce the frequency of nightmares but they still come and go with the Veteran getting three to four hours sleep at night on average.  The Veteran felt he slept fairly well and was eating well.  He denied suicidal ideation or homicidal ideation.  Other than a mood the Veteran described as okay, the mental health examination did not reveal any abnormalities.  He was logical, linear, and goal directed and his abstract thinking was intact.  His memory was intact to conversation and concentration was intact.  Judgment and insight were also intact.  There were no suicidal or homicidal ideations.  The GAF was 58.

The Veteran was afforded a VA examination in September 2015.  The Veteran reported no social changes.  He currently lives with his wife and reported a good relationship.  The Veteran has no contact with his adult daughter and could not explain why his daughter turned against him after he and his first wife divorced.  His wife's niece is like a daughter to them and she has a young child that they consider a honorary grandchild.  He reported limited contact with his siblings.  His wife is his main source of social contact and he had few friends at this point . The Veteran belongs to the Vietnam Veterans of America and sporadically attends meetings. He stays at home most of the time unless he is with his wife. He reported he dislikes crowds (greater than 4 people).  The Veteran does not do volunteer work.  He reported watching the news and doing light housework because his wife works.  He reads a lot of car books because he used to be a mechanic.  He does canning with his wife but not much cooking.  The Veteran denied going on vacations or traveling.   He denied having health problems, although the examiner noted the Veteran ambulated with a cane and his problem list at the VAMC included chronic obstructive airways disease, paroxysmal atrial fibrillation, gastritis, osteoarthritis, including knee joint replacement, retinal hole, benign essential hypertension, esophageal reflux, and hyperlipidemia. 

The Veteran reported panic attacks, two or more a week triggered by trucks backfiring, helicopters, smell of fish and diesel fuel.  These events trigger thinking about Vietnam and he feels nervous, short of breath, and has raised blood pressure.  This feeling of distress lasts for 30-60 minutes.  He tries to think about something else, and fresh air and walking help resolve the episodes.   The Veteran has not been hospitalized for his mental health symptoms but has been prescribed nightmare, sleeping, and antidepressant medication to manage his symptoms.  The Veteran denied a history of suicide attempts.  The Veteran denied current suicidal or homicidal ideation.  He reported fleeting suicidal thoughts in the last 5 years.  The Veteran also denied any alcohol or drug use but reported a poor appetite although records indicated he has been steadily gaining weight since 2005.  He reported poor sleep, going to bed at 11:00 pm with variable sleep onset.  He wakes up 6-8 times in the night and sometimes walks around the house and checks doors but most of the time he lays in bed.  The Veteran gets up at 6:00 in the morning.  He reported feeling okay during the day and is not so tired that he does not get things done.  Veteran sometimes takes naps during the day in the recliner while watching TV.  The Veteran reported nightmares 3-4 times per week, but they only sometimes wake him up.

The Veteran reported his mood is generally settled.  He could not complain about anything.  He reported that he does not go to family functions because he does not like crowds.  He is depressed sometimes but the medication appears to have his mood under control.  He denied crying except rarely.  When asked if he had a mental illness, the Veteran replied he did not but also stated that all his problems are in him and since his PTSD classes, the problems are in his head.  He does not feel there have been any changes since the last VA examination in October 2011.   

The Veteran was alert and oriented to person, place, and time.  His speech was clear and coherent and he spoke at a regular rate, rhythm, and volume.  The Veteran's general ability to communicate and respond to questions did not suggest significant intellectual or cognitive impairment.  Eye contact was appropriate.. His psychomotor activity was within normal limits.  His thought processes were linear, logical, goal directed without psychotic content.  His affect was normal and his reported mood was good.  He denied any suicidal, or homicidal thoughts, plans or intentions.  His memory was intact.  His insight was adequate and judgment appeared sound.  The Veteran was pleasant and talkative individual when off topics were introduced to gauge social ability.  The Veteran's responses were often well rehearsed and he appeared to engage in impression management during the interview.  The Veteran expressed satisfaction with the exam and believed the examiner had conducted a thorough interview.  

The examiner noted the Veteran had PTSD symptoms included recurrent involuntary intrusive thoughts and distressing dreams.  The Veteran had avoidance behavior.  The Veteran had markedly diminished interest/participation in significant activities and feelings of detachment or estrangement from others.  The Veteran also had irritable behavior and angry outbursts.  

The examiner concluded that other than PTSD, the Veteran did not have any other mental health disorder.  The examiner also concluded that the Veteran's overall level of occupational and social impairment resulted from mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The examiner noted that the Veteran supplied a letter from a clinical evaluation of the Veteran in January 1986, but it did not indicate a PTSD diagnosis; instead, the Veteran had  personality style issues affecting his employment.  Personality styles are a combination of genetics and childhood environment and in his case were unlikely to be significantly impacted by his military service. 

Analysis

Initially, the Board notes that the Veteran has been diagnosed and service connected for PTSD.  The October 2011 VA examiner also diagnosed a depressive disorder.  There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities, and if so, which ones are related to service, or whether the PTSD aggravates the other disabilities.  The Board can then determine the rating for all service-connected mental health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one code.  See 38 C.F.R. §§ 4.14 , 4.125.

The October 2011 VA examiner suggested that some of the symptoms overlap both the diagnosis for PTSD and the depressive disorder, but other symptoms are unique to each diagnosis.  Although he concluded the depression was not related to service and could assess percentages for each diagnosis on the overall impact on the Veteran's occupational and social functioning, he could not separate and identify which specific symptoms are best attributed to a particular diagnosis because they are co-occurring.  For this reason, in a July 2015 remand, the Board directed a second VA examination to determine if the symptoms could be separated.  The September 2015 VA examiner diagnosed only PTSD.  Accordingly, the Board finds the evidence in equipoise as to whether the Veteran has more than one mental health disability or only PTSD, and therefore finds his only mental health disability is PTSD.  See 38 C.F.R. §§ 3.102, 4.3.  Furthermore, the mental symptoms cannot be separated for rating purposes.  When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.  Accordingly, the Board will consider all relevant mental health symptoms based upon the evidence of record to determine the proper rating for PTSD.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for PTSD includes his statements regarding the severity of his symptoms.  The Board has also considered the Veteran's lay statements that his disabilities are worse than the 10 percent evaluation.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and mental health diseases.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

In this regard, the Board notes the Veteran has argued he should have a higher rating because he takes medication to alleviate his symptoms.  The need for continuous medication, however, is already incorporated and specifically mentioned as part of the criteria for a 10 percent rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.   Accordingly, the evidence must establish evidence of occupational and social impairment above and beyond the use of continuous medication as described above. 

After evaluating the evidence, the Board concludes that the VA examinations and other medical evidence show that the symptoms of PTSD have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, but no higher, under Diagnostic Code 9411.  The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence that approximates the criteria for a 30 percent schedular rating, and the record overall reflects few, if any, symptoms or severity of PTSD that typify the criteria for a 50 percent schedular rating.

The record does not show that any of the foregoing symptoms or any other symptoms of the same type and degree approximating a 50 degree rating.  The criteria for a 50 percent rating indicate symptomatology that impairs occupational and social functioning resulting in reduced reliability and productivity.  The criteria lists symptoms that affect the ability, appropriateness, and effectiveness of independent functioning such as speech patterns affecting the ability to communicate or impaired judgment resulting in unwarranted behavior or bad decisions.  The thirty percent criteria describes symptomatology that might make occupational and social functioning harder but does not ultimately alter the ability to complete tasks, impair communication, or affect the result.  

His complaints included sleep problems, intrusive thoughts, avoidance, social isolation, irritability, anger, memory impairment, and concentration difficulty.  His symptoms of mild memory impairment, chronic sleep impairment, depressed mood and anxiety, and occasional panic attacks are all encompassed within the 30 percent criteria.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  In addition, the Board finds that none of these symptoms have a level of severity to warrant a 50% rating.  

Although the Veteran reported anxiety and panic attacks, he did not have panic attacks occurring more than once a week until he reported an increased level of panic attacks at the September 2015.  The increased occurrence alone is not enough to warrant a 50 percent rating because there are no other symptoms of a level of severity to equate to a 50 percent disability picture.  As for the panic attacks themselves, the impact on function does not appear to have changed.  He has never expressed panic attacks as a significant problem to his caregivers.  One mental health provider noted in January 2014 concluded that the Veteran described were not panic attacks but anxiety symptoms.  In addition, he has adopted strategies such as calling his wife or going outside for fresh air.

There is no indication that the Veteran cannot understand complex commands or at best, he has at best, a mild impairment resulting in his mind starting to wander while reading.  The Veteran has described his memory loss in situations where he has forgotten names or directions.  This is the level of severity specifically mentioned in the 30 percent criteria.  Other than what he described as forgetting names or directions his memory remained intact or any deficit still allowed him to function not only in his daily life.  His continuous depressed mood does appear to be, for him, a significant symptom.  Nevertheless, any disturbances of motivation and mood such as his depression also did not interfere or impair his daily functioning independently, appropriately, and effectively.  

In addition, despite describing social isolation, he has displayed some ability to establish and maintain effective relationships.  His relationship with his wife, niece, and her daughter remained strong and in fact is a source of support.  He stated he could not ask for a better marriage and treats the niece's daughter as his grandchild.  He also has the ability to establish some social relationships since he and his wife go out for dinner and he attends meetings, albeit sporadically, at his Vietnam Veterans of America chapter.  Despite his statements to the contrary, he has some friends as he was stressed by the death of two of them in April 2014.  The Veteran reported he does not get along with family members but at best this related to his avoidance of crowds.  Moreover, it appears his dislike of family members appear to result from personality conflicts, not PTSD.  He is estranged from his daughter, but he has not attributed it to his PTSD and in fact is at a lost to explain why she chooses not to have contact with him.  In fact, it appears that he wants to have a relationship with her if possible.  In sum, as described by the medical evidence, he has mild difficulties in establishing and maintaining social and occupational relationships due to depression and anxiety symptoms resulting from PTSD.

As for social isolation and anhedonia, the Veteran's anxiety or avoidance behaviors, has not prevented him from functioning independently, appropriately, and effectively.  It appears to be limited to crowd avoidance or certain situations such as being near diesel fuel.  As noted, he goes to Vietnam Veterans of America meetings on occasion and he goes out for dinner with his wife.  He describes staying at home as a manifestation of PTSD, but it appears that his physical limitations are the predominate factor as to why he stays home.  Physical limitations have prevented the Veteran from engaging in activities such as hunting or taking more frequent and longer walks.  In July 2014, he expressed the desire to do more than his physical limitations will allow.  Moreover, despite expressing a loss of interest in activities, he has mentioned an interest in things such as canning, hunting, doing yard work, and reading car magazines.  It also appears that but for the crowds, he would attend car shows.  The Veteran's expression of detachment is also not severe enough that it prevents him from feeling sadness or loving feelings and establishing and maintaining some relationships as described above.  

In examinations, the Veteran displayed normal or coherent thought process and thought content as well as judgment and abstract thinking, all of which indicates no social or occupational impairment.  He functions well enough with his symptoms to interact pretty well with people.  He is described in the medical records as cooperative and as a pleasant, talkative individual.  He is capable of performing activities of daily living, without any reported difficulty noted. 

Sleep disturbance appears to be a problem, but has not resulted in fatigue during the day.  Further, the Veteran has not described any functional loss due to sleep disturbance.  He has also described nightmares but they are not always due to his service stressors and are sometimes related to a non-military stressor.  Further, the nightmares are not of such a frequency or intensity to warrant a higher rating as the Veteran states the frequency varies or come and go and medication seems to help alleviate the symptom.  The nightmares do not always wake him up.  His insomnia has been characterized as mild by his mental health providers.  The Board notes that other factors contribute to his sleep loss such as the need to go to the bathroom during the night.  To conclude the severity of the sleep loss solely due to PTSD equates to a disability picture approximating the 50 percent rating would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 .

While the Veteran has described problems of anger and irritability, he has not provided specifics to indicate any impact on function such as engaging in physical altercations, or affecting any relationship.  Thus, the frequency or severity of his anger did not rise to a level establishing a history of violence or affecting his impulse control and judgment.  Anger and irritability has not resulted in a significant pattern of disruption; it is indicative of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, not occupational and social impairment with reduced reliability and productivity.  Furthermore, the Veteran has indicated it is due in part to his frustration with his physical limitations, not PTSD.

As to the remaining PTSD symptoms, they are mild and there is no evidence or details to indicate they have anything but an occasional impact on functioning.  The Veteran has described what he calls flashbacks but the mental health providers have determined that they do not meet the clinical definition of flashbacks.  His intrusive thoughts vary from once a week to at the most, two to three times a week, without indicating it has prevented or affected overall functioning.  His avoidance behavior is limited to crowds or certain limited situations.  His hypervigilance behavior such as sitting with his back to the wall has resulted in heightened awareness but has not prevented the Veteran from doing anything and the October 2011 VA examiner characterized it as mild.  Finally, he has expressed suicidal ideation but appears to be mild without any plan, intent, or attempt.  The suicidal ideation has been fleeting, vague, and intermittent according to the treatment notes.

Furthermore, for the relevant period, the VA examination reports shows that the assigned GAF scores mostly ranged from mostly ranged from 55 to 60 indicating a mild or mild-moderate disability.  The scores have remained relatively static throughout the period considered in this appeal.  The examiners have described his PTSD disability as mild occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  As discussed above, the symptoms and their severity have remained relatively stable in the relevant period even with additional personal stressors in the Veteran's life such as the death of friends. 

Finally, the Board acknowledges that the Veteran has submitted a 1986 mental health evaluation relating to employment issues.  That document, however, predates the filing of his claim for service connection for a mental health disability.  While history is for consideration, a claim for an increased rating based upon the initial rating may not be assigned earlier than the effective date of the receipt of the claim for service connection after service connection is granted, or when it is factually ascertainable that an increase in the disability occurred.  38 C.F.R. §§  3.400 (b), (o).  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board finds that the 1986 mental health evaluation does not affect the initial rating assigned to the Veteran's PTSD.

Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints have remained essentially unchanged in severity when detailed beyond the Veteran's characterizations.  To the extent any of the PTSD symptoms have worsened in the period, the effect on industrial impairment, the focus of any mental health rating, remained unchanged.  The Board finds that the PTSD disability did not significantly change and that a uniform evaluation is warranted for the applicable period.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson, supra; see also Hart, supra. 

For these reasons, for all relevant times during the period, the preponderance of the evidence warrants an initial rating 30 percent, but no higher for PTSD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)




Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is sleep problems, intrusive thoughts, avoidance, social isolation, irritability, anger, memory impairment, and concentration difficulty and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to PTSD, but the Veteran has not exhibited those symptoms or symptoms of a severity to warrant a higher rating.  Furthermore, the Veteran has not been hospitalized for PTSD.  The evidence has not shown that there is marked interference with employment.  Although he is retired due to physical limitations, the medical evidence demonstrates he would be mildly impaired in his ability to engage in employment due to his PTSD.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms and level of functional impairment.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). The record reflects that, at all relevant times, the Veteran is retired, but the evidence indicates this was due to his physical disabilities.  There is no evidence that PTSD played a role.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to an initial rating in excess of 30 percent, but no higher, for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


